PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,585
Filing Date: 9 Jul 2018
Appellant(s): QUALCOMM Incorporated



__________________
Jeffrey R Joseph
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 18th, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Argument 1 – The final Office Action cited to section 6.1.3 of Choi as allegedly disclosing, with respect to claim 1, “wherein the first set of values indicate the first size and the first position for the first packed region of the packed picture of the media content relative to a height of a projected picture and a width of the projected picture” and “wherein the second set of values indicate the second size and the second position for the second packed region of the packed picture of the media content relative to the height of the projected picture and the width of the projected picture.” Instead of using values that are “relative to a height of a projected picture and a width of the projected picture,” as recited in claim 1, Choi describes that the values of Choi are signaled as a number of luma samples. Specifically, section 6.1.3 of Choi states, with emphasis added: 
left_horizontal_ offset, top vertical offset, region width, and region height are integer values that indicate the position and size of the most-interested region. left_horizontal_offset and top_vertical_offset indicate the horizontal and vertical coordinates, respectively, in luma samples, of the upper left corner of the most interested region in relative to the base region. region width and region height indicate the width and height, respectively, in luma samples, of the most interested region in relative to the base region.
In this regard, Choi describes the same prior art techniques discussed in paragraph [0112] of the originally-filed application. For example, paragraph [0112] of the originally-filed application states that in some examples, “the sizes and position offsets of the projected picture, packed picture, projected regions, and packed regions are specified in relative units instead of absolute units of luma samples.” In fact, paragraph [0123] of the originally-filed application explicitly shows an example of using units of luma samples being replaced with relative units (Appeal Brief, Pg. 11).

Examiner’s Response: Appellant argues that the cited reference of Choi does not teach  wherein the first set of values indicate the first size and the first position for the first packed region of the packed picture of the media content relative to a height of a projected picture and a width of the projected picture and wherein the second set of values indicate the second size and the second position for the second packed region of the packed picture of the media content relative to the height of the projected picture and the width of the projected picture. 
Appellant specifically argues that Choi does not use values that are relative to a height of a projected picture and a width of the projected picture.
The examiner respectfully disagrees.
Regarding the claim limitation, “wherein the first set of values indicate the first size and the first position for the first packed region of the packed picture of the media content relative to a height of a projected picture and a width of the projected picture”, as shown in examples such as Figs. A-10 and A-11 (examples of projections onto a cubic surface) and stated in section 6.1.3, the region width and height indicate size and the off-sets (x and y coordinates) indicate position for each region. The first set of values are values related to the first region, such as height (size), width (size), and position. The first size is the width and height of the rectangular region of the packed picture. The first position are the off-sets as stated in section 6.1.3, or the (x, y) coordinates of the first region as shown in Figs. A-10 and A-11. The first packed region of the packed picture of the media content is the 2D planar area of the first region. The height of the projected picture is the height h’ of a projected region, such as the first region. The width of the projected picture is the width w’ of a projected region, such as the first region. The rectangular region of the first packed picture correlates to the area of the 3D cubic surface (projected picture). The position of each pixel in the plane is related to a position on the cubic surface. The x and y values of Fig. A-11 represent the left_horizontal_offset and top_vertical_offset of Section 6.1.3. 
The section below Fig. A-11 further teaches that for a projection to a cubic surface, the (x, y) coordinates of the rectangular region is projected to the point (x’, y’) on the rectangular area with height h’ and width w’ of the 3D geometrical surface, where the projected point (x', y') is given by:

    PNG
    media_image2.png
    143
    148
    media_image2.png
    Greyscale

The formulas above further demonstrate that the projected region which contains the x’, y’, h’ (height), and w’ (width) values (projected values of the first region) are relative to the x, y, h (height), and w (width) values (values of the packed picture of the first region).  
Thus, the first set of values are relative to the height and width of the projected picture. 
Regarding the claim limitation, “wherein the second set of values indicate the second size and the second position for the second packed region of the packed picture of the media content relative to the height of the projected picture and the width of the projected picture” as shown in examples such as Figs. A-10 and A-11 (examples of projections onto a cubic surface) and stated in section 6.1.3, the region width and height indicate size and the off-sets (x and y coordinates) indicate position for each region. The same method of projection used for the first region can be used for another region as well. The second region is another region of the picture that is projected onto a 3D surface. The projected picture is the picture projected onto the cubic surface, which may include projections of both the first and second regions. The second set of values are values related to the second region, such as height (size), width (size), and position. The second size is the width and height of the second rectangular region of the packed picture. The second position are the off-sets as stated in section 6.1.3, or the (x, y) coordinates of the second region. The second packed region of the packed picture of the media content is the 2D planar area of the second region. The height of the projected picture is the height h’ of a projected region, such as the second region. The width of the projected picture is the width w’ of a projected region, such as the second region. The rectangular region of the second packed picture correlates to the area of the 3D cubic surface (projected picture). The position of each pixel in the plane is related to a position on the cubic surface. The x and y values of Fig. A-11 represent the left_horizontal_offset and top_vertical_offset of Section 6.1.3. 
The section below Fig. A-11 further teaches that for a projection to a cubic surface, the (x, y) coordinates of the rectangular region is projected to the point (x’, y’) on the rectangular area with height h’ and width w’ of the 3D geometrical surface, where the projected point (x', y') is given by:

    PNG
    media_image2.png
    143
    148
    media_image2.png
    Greyscale

The formulas above further demonstrate that the projected region which contains the x’, y’, h’ (height), and w’ (width) values (projected values of the second region) are relative to the x, y, h (height), and w (width) values (values of the packed picture of the second region).
As previously stated, the height of the projected picture is the height h’ of a projected region, such as the second region. The width of the projected picture is the width w’ of a projected region, such as the second region. Section A.3.2.4. of Choi, which is the description above Figs. A-9-A-15, states that “A planar video to be mapped to a platonic solid shall have multiple triangle or rectangle regions, the total number specified by the value of num _ surface. The arrangement of the triangle regions to be mapped to each surface is not specified explicitly. The figures below show examples of a particular arrangement for each solid, where the location and size of each triangle region shall be defined by the figures and mathematic equations below.” The projected picture includes the heights and widths of many regions in order to render a combined projected picture.
Thus, the second set of values are relative to the height and width of the projected picture. 
Further, appellant argues that Choi describes the same prior art techniques discussed in paragraph [0112] of the originally-filed application and that absolute units are replaced by relative units. In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., an example of using units of luma samples being replaced with relative units) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Choi does not specify whether the luma samples are in absolute units or relative units. The projected units are viewed as relative units for the reasons specified above.

Argument 2 – In the Advisory Action of November 22, 2021, the Examiner cited to FIGS. A-10 and A11 and alleged that these figures show the use of relative units. These figures, however, at most show scaling a plane to map the plane to a cube surface and are not related to “determining a location for the first unpacked region within the projected picture based on the first set of values ... and “determining a location for the second unpacked region within the projected picture based on the second set of values. . .,” as recited in claim 1. Nothing in FIGS. A-10 and A-11 would have led one of ordinary skill in the art to a “first set of values indicate the first size and the first position for the first packed region of the packed picture of the media content relative to a height of a projected picture and a width of the projected picture” and a “second set of values indicate the second size and the second position for the second packed region of the packed picture of the media content relative to the height of the projected picture and the width of the projected picture,” as recited in claim 1 (Appeal Brief, Pgs. 11-12).

Examiner’s Response: Appellant argues that the cited reference of Choi does not teach determining a location for the first unpacked region within the projected picture based on the first set of values and determining a location for the second unpacked region within the projected picture based on the second set of values. 
The examiner respectfully disagrees.
Regarding the claim limitation “determining a location for the first unpacked region within the projected picture based on the first set of values”, as shown in examples such as Figs. A-10 and A-11 and stated in section 6.1.3, the first set of values are values related to the first region, such as height, width, and position. The region width and height indicate size and the off-sets indicate position. The position of the first set of values are also indicated by the (x, y) coordinates of the first region. The (x, y) coordinates of the first region, which are part of the first set of values, determine the (x’,y’) coordinates of the first unpacked region within the projected picture. The first unpacked region within the projected picture is the projected region of the cubic surface as shown in Figs. A-10 and A-11 for the first set of values. The location for the first unpacked region within the projected picture is the (x’,y’) coordinates of the projection as shown in Figs. A-10 and A-11. 
The section below Fig. A-11 further teaches that for a projection to a cubic surface, the (x, y) coordinates of the rectangular region is projected to the point (x’, y’) on the rectangular area with height h’ and width w’ of the 3D geometrical surface, where the projected point (x', y') is given by:

    PNG
    media_image2.png
    143
    148
    media_image2.png
    Greyscale

The formulas above also demonstrate how the x’ and y’ coordinates are based on the x and y coordinates respectively, which are part of the first set of values. 
Thus, a location is determined for the first unpacked region within the projected picture based on the first set of values.
Regarding the claim limitation “determining a location for the second unpacked region within the projected picture based on the second set of values”, the same method of projection used for the first region can be used for another region as well. The second region is another region that is projected onto a 3D surface. As shown in examples such as Fig. A-10 and A-11 and stated in section 6.1.3, the second set of values are values related to the second region, such as height, width, and position. The region width and height indicate size and the off-sets indicate position. The position of the second set of values are also indicated by the (x, y) coordinates of the second region. The (x, y) coordinates of the second region, which are part of the second set of values, determine the (x’,y’) coordinates of the second unpacked region within the projected picture. The second unpacked region within the projected picture is the projected region of the cubic surface as shown in Figs. A-10 and A-11 for the second set of values. The location for the second unpacked region within the projected picture is the (x’,y’) coordinates of the projection as shown in Figs. A-10 and A-11. 
The section below Fig. A-11 further teaches that for a projection to a cubic surface, the (x, y) coordinates of the rectangular region is projected to the point (x’, y’) on the rectangular area with height h’ and width w’ of the 3D geometrical surface, where the projected point (x', y') is given by:

    PNG
    media_image2.png
    143
    148
    media_image2.png
    Greyscale

The formulas above also demonstrate how the x’ and y’ coordinates are based on the x and y coordinates respectively, which are part of the second set of values. 
Thus, a location is determined for the first unpacked region within the projected picture based on the second set of values.

For the above reasons, it is believed that the rejections should be sustained.





Respectfully submitted,
/RAQIUL A CHOUDHURY/Examiner, Art Unit 2444                                                                                                                                                                                                        

Conferees:
/RANODHI SERRAO/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.